 



SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
     THIS SECOND AMENDMENT (“Amendment”) is made as of the 25th day of October,
2006, by and between 7007 PALMETTO INVESTMENTS, LLC, a Florida limited liability
company (“Seller”) and SBS MIAMI BROADCAST CENTER, INC., a Delaware corporation
(“Buyer”) (Buyer and Seller, together, the “Parties”).
W H E R E A S:
     A. Spanish Broadcasting System, Inc., a Delaware corporation (“SBS”) and
Seller entered into that certain Agreement for Purchase and Sale, dated as of
August 24, 2006, as amended by that certain Amendment to Agreement for Purchase
and Sale, dated as of September 25, 2006 (as amended, the “Agreement”) for the
real property located at 7007 N.W. 77th Avenue, Miami, Florida, and a parcel of
vacant land adjacent to it, as more fully described in the Agreement.
     B. SBS assigned its interest in the Agreement to Buyer pursuant to that
certain Assignment and Assumption of Agreement by and between SBS and Buyer of
even date herewith.
     C. The Parties desire to amend the Agreement in certain respects as set
forth below.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby further agree as follows:
     1. The foregoing recitals are true and correct and are incorporated herein
in their entirety.
     2. This Amendment shall be deemed a part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Agreement. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the Agreement unless otherwise provided.
     3. The form of Occupancy Agreement attached as Exhibit “B” to the Agreement
is hereby deleted and replaced by the form of Occupancy Agreement attached
hereto as Exhibit “A” and made a part hereof. All references in the Agreement to
Exhibit B shall be deemed to refer to Exhibit A hereof.
     4. Seller hereby acknowledges receipt of Buyer’s title objection letter
dated October 16, 2006, which included an objection to Buyer accepting title to
the Property subject to that certain Memorandum of Agreement dated as of
September 24th, 1998, by and between Machinery Partners Finance, Ltd., a Florida
limited partnership (“MPF”), ADP, Inc., a Delaware corporation, and N.W. 74th
Avenue Associates, a Florida

 



--------------------------------------------------------------------------------



 



general partnership, recorded in Official Records Book 18304, at Page 0193, of
the Public Records of Miami-Dade County, Florida (the “Roadway Improvements
Memo”). In order to satisfy Buyer’s title objection to the Roadway Improvements
Memo, Seller hereby agrees, at Seller’s sole cost and expense, to use
commercially reasonable good faith diligent efforts to obtain from MPF prior to
Closing (i) a recordable termination of the Roadway Improvements Memo in the
form attached hereto as Exhibit “B” or in such other form as is reasonably
acceptable to the Buyer (the “Termination”), and (ii) a replacement Easement
Agreement in the form attached hereto as Exhibit “C” or such other form as is
reasonably acceptable to the Buyer, which instrument shall grant to MPF a
non-exclusive easement over the North 35 feet of the Property for pedestrian and
vehicular access and provide for the reasonable sharing of the costs to
maintain, repair and replace the existing roadway (which shall require MPF to
fund no less than 50% of such costs) (the “Easement Agreement”). Buyer agrees to
cooperate in good faith with Seller in Seller’s efforts to enter into the
Termination and the Easement Agreement, provided Buyer shall incur no costs or
liabilities in connection therewith. Seller agrees not to file any lawsuit
against MPF prior to Closing. In the event Seller is unable to obtain and
deliver on or before Closing the Termination and the Easement Agreement, the
Seller shall deposit with the Escrow Agent at Closing an amount equal to
$250,000.00 which will be held by Escrow Agent pursuant to the terms of a
separate escrow agreement in the form attached hereto as Exhibit “D”.
     5. Seller acknowledges that the records of Miami-Dade County show that that
there are open and/or expired permits (the “Open Permits”) against the Property
as of the date hereof, as shown on Exhibit “E” attached hereto. Accordingly,
Seller hereby agrees, at Seller’s sole cost and expense, to use commercially
reasonable good faith diligent efforts to close out the Open Permits and provide
reasonable evidence to Buyer of the final closure of the same. In the event that
the Seller should fail to close out all of the Open Permits prior to Closing,
Seller shall remain obligated hereunder to close out all of the Open Permits,
and agrees to continue to use commercially reasonable good faith diligent
efforts to close out the Open Permits after Closing, and to provide reasonable
evidence to Buyer of the final closure of the same. The provisions of this
paragraph 5 shall survive Closing.
     6. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all constituting only one agreement. Facsimile
copies of this Amendment shall be deemed to have the same force and effect as
original hard copies of the same.
     7. Except as specifically modified hereby, all of the provisions of the
Agreement which are not in conflict with the terms of this Amendment shall
remain in full force and effect.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

              SELLER:   7007 PALMETTO INVESTMENTS, LLC,         a Florida
limited liability company    
 
                By: Jose I. Juncadella, P.A., a Florida professional
association, Manager    
 
           
 
  By: /s/ Jose I. Juncadella    
 
                Name: Jose I. Juncadella         Title: President    
 
            BUYER:   SBS MIAMI BROADCAST CENTER, INC.,
a Delaware corporation    
 
           
 
  By: /s/ Raul Alarcon    
 
                Name: Raul Alarcon         Title: President and CEO    

 